Title: From Thomas Jefferson to Thomas Lomax, 11 January 1806
From: Jefferson, Thomas
To: Lomax, Thomas


                        
                            Dear Sir
                            
                            Washington Jan. 11. 1806.
                        
                        the question whether any more regular troops shall be raised has been some time depending before the house of
                            representatives, & was yesterday determined in the negative on a hope, not ungrounded that our differences with Spain
                            may yet be amicably settled. I deferred, till this decision, the acknoleging the reciept of your letter of Dec. 23.
                            inasmuch as it would prove that when I do not fulfill your wishes, it is because the fulfillment is not within my powers.
                        What an awful spectacle does the world exhibit at this instant. one man bestriding the continent of Europe
                            like a Colossus, and another roaming unbridled on the ocean. but even this is better than that one should rule both
                            elements. our wish ought to be that he who has armies may not have the dominion of the sea, and that he who has dominion
                            of the sea may be one who has no armies. in this way we may be quiet, at home at least. accept my affectionate salutations
                            & assurances of continued esteem & respect.
                        
                            Th: Jefferson.
                            
                        
                    